DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-4 and 6-23 are currently being examined.  Claim 5 has been cancelled.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 8-10, filed August 30, 2022) with respect to independent claims 1 and 14 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Specification
The Applicant’s amendments to the Specification are persuasive and the objections to the Specification are hereby withdrawn.
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 7, 9-12, 14, 15, and 18, 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to Claim 1, the phrases “the lifting arm”, “the elements”, “the limiting parameters”, and “the surrounding environment” each lack a proper antecedent basis that renders the claim indefinite.
With respect to Claim 2, the phrase “the arm” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 6, the phrases “the limiting parameters” and “the parameters” each lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 7, the phrase “limiting parameters” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 9, the phrases “the position” and “the current spatial arrangement” each lack a proper antecedent basis that renders the claim indefinite.
With respect to Claim 9, the word “designed” should be amended to read “configured”.
With respect to Claim 10, the phrase “the current spatial arrangement” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 10, the phrase “a plurality of actuators” is unclear because claim 1 introduces “the plurality of actuators”.  It does not appear that these are different actuators because they have the same reference numerals.
With respect to Claim 11, the phrases “the arrangement”, “the elements”, and “the references” each lack a proper antecedent basis that renders the claim indefinite.
With respect to Claim 12, the phrase “the parallelism” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 12, the phrase “a spatial constraint” is unclear because claim 1 introduces “spatial constraints”.  
Claim 14 is an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 14 refers to Claim 1.  Claim 14 must either be amended to include all of the claim limitations of Claim 1, or the claim canceled.  Alternatively, Claim 14 may be written in proper dependent claim format if the claim is not intended to be an independent claim, showing dependency from Claim 1.  For purposes of claim examination, Claim 14 is being regarded as an independent claim.
With respect to Claim 15, the phrases “the lifting arm”, “the limiting parameters”, “the surrounding environment”, and “one or more limiting parameters” each lack a proper antecedent basis that renders the claim indefinite.
With respect to Claim 18, the phrase “the lifting arm” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 18, the phrase that begins “can move” implies that the apparatus may either move or not move.  Therefore, it is unclear whether the language following the phrase is intended to be regarded as part of the invention or not.  As a result, Claim 18 fails to particularly point out and distinctly claim the subject matter being regarded as the invention.
With respect to Claim 20, the phrase “the same location” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 21, the phrase “the starting point” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 22, the phrase “the surrounding environment” lacks a proper antecedent basis that renders the claim indefinite.
Claims 3, 4, 8, 13, 16, 17, 19, and 23 are rejected as being dependent upon a rejected base claim.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claims 6, 7 and 15 in this application that use the word “means” and are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Merlo (US Patent No. 4,755,102) in view of Pillar et al (US Patent Application Publication No. 2008/0215190).
With respect to independent Claim 1, Merlo discloses the limitations of independent claim 1 as follows:
A self-propelled operating machine (1), said machine (1) being a rotary telescopic telehandler (1), said telehandler (1) comprising moving elements (10, 11, 13), said moving elements (10, 11, 13) comprising a rotary platform (11), a telescopic lifting arm (10) and an apparatus (13) which is mounted at a distal end of the lifting arm (10), the lifting arm (10) and a driver’s cab (12) being mounted on the rotary platform (11), being equipped with a plurality of actuators (20, 21, 22, 23) effective to actuate movements of the elements (10, 11, 13); (See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators)
Merlo, however, does not disclose the limitations related to having a control system with a processing unit configured to produce control signals to regulate operation of the moving elements of the operating machine.   With respect to those limitations, Pillar et al teaches the following:
the telehandler (1) further comprising a control system which includes a processing unit (3) which comprises a control module (31) configured for producing control signals effective to regulate the operation of the actuators (20, 21, 22, 23) on the basis of one or more spatial limiting parameters;	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
at least one of the limiting parameters being a function of spatial constraints for the movements of the moving elements;	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
wherein the control module (31) is configured for producing control signals effective to (A) prevent movement of the lifting arm (10) or the apparatus (13) into one or more preselected locations in a surrounding space, (B) prevent the lifting arm (10) and the apparatus (13) from being extended or retracted or moved to one or more preselected locations where there can be an interference with an element of the surrounding environment, or (C) control the movement of the apparatus (13) so that it returns repetitively to a same location or same starting or ending point.  (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a control system with a processing unit configured to produce control signals to regulate operation of the moving elements of the operating machine to improve the overall efficiency of the system by using a processor to control the operation instead of a human operator.  A person with skill in the art would be motivated to incorporate the teachings of Pillar et al because they are a known work in the same field of endeavor (ie, employing a control system with a processing unit configured to produce control signals to regulate operation of a telescopic telehandler) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Merlo disclose as follows:
The machine (1) according to claim 1, comprising a first actuator (20) for lifting and lowering the arm (10) and at least a second actuator (22) for extending or withdrawing the length of the arm (10).  (See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators)

With respect to Claim 3, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Merlo discloses:
The machine (1) according to claim 1, wherein the apparatus (13) is rotatable, under the actuation of a third actuator (23).	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators)

With respect to Claim 4, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Merlo discloses:
The machine (1) according to claim 1, wherein a fourth actuator (21) is provided for operating the rotary platform (11) in a rotary fashion.	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators)	

With respect to Claim 6, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Pillar et al discloses:
The machine (1) according to claim 1, wherein the control system comprises means (4) for acquiring the limiting parameters designed to produce limiting signals as a function of the parameters, the control module (31) being designed to receive the limiting signals.	  (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a control system with a processing unit configured to acquire the spatial limiting parameters and to produce limiting signals as a function of the spatial limiting parameters in order to ensure that the telescopic lifting arm is properly controlled within the operating environment.

With respect to Claim 7, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Pillar et al discloses:
The machine (1) according to claim 6, further comprising an acquisition means which includes a user interface (4), said user interface (4) being configured so as to allow an operator to enter or select limiting parameters.	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0151, 0152, 0155-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 616a,616b(operator interface), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a user interface configured to allow an operator to enter or select limiting spatial parameters in order to ensure that the telescopic lifting arm is properly controlled within the operating environment.

With respect to Claim 8, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Pillar et al disclose as follows:
The machine (1) according to claim 1, wherein the processing unit (3) includes a memory module (32) in which is recorded at least one predetermined spatial arrangement for the moving elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters) 
 wherein the control module (31) is configured for producing control signals effective to automatically move the moving elements into the predetermined spatial arrangement.	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have the processing unit include a memory module in which at least one predetermined spatial arrangement for the moving elements is recorded so that control signals effective to automatically move the moving elements into the predetermined spatial arrangement are produced in order to ensure that the telescopic lifting arm has properly controlled movements within the operating environment.

With respect to Claim 9, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Pillar et al discloses:
The machine (1) according to claim 1, comprising a plurality of position measuring devices (5) designed to determine the position of the moving elements (10, 11, 13),	  (See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the position measuring devices (5) being designed to generate respective position signals,  (See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
wherein the processing unit (3) is designed to receive the position signals and includes a positioning module (34) configured to determine the current spatial arrangement of the moving elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the control module (31) being configured for producing the control signals on the basis of the spatial arrangement of the moving elements (10, 11, 13) determined by the positioning module (34). (See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have position measuring devices to determine the position of the moving elements and to generate respective position signals so that control signals are effective to automatically move the moving elements into the predetermined spatial arrangement are produced in order to ensure that the telescopic lifting arm has properly controlled movements within the operating environment.

With respect to Claim 10, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 9 which are incorporated herein by reference.   With respect to Claim 10, Pillar et al disclose as follows:
The machine (1) according to claim 9, wherein the processing unit (3) includes a feedback module (35) designed to receive the control signals and the position signals and	(See Pars. 0033, 0086, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 664(targeting module), 1224a,1225a(feedback sensors), "feedback control system"(feedback module)
configured to execute a comparison between the current spatial arrangement determined by the positioning module and a target spatial arrangement of the moving elements (10, 11, 13),  (See Pars. 0033, 0086, 0151, 0152, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1224a,1225a(feedback sensors), "feedback control system"(feedback module)
the control module (31) being configured for executing corrections to the operation of a plurality of actuators (20, 21, 22, 23).	 (See Pars. 0033, 0086, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1224a,1225a(feedback sensors), "feedback control system"(feedback module) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have the processing unit include a feedback module configured to execute a comparison between the current spatial arrangement determined by the positioning module and a target spatial arrangement of the moving elements so that control signals are effective to automatically move the actuators in order to ensure that the actuators properly control movements of the moving elements within the operating environment.

With respect to Claim 11, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, Pillar et al discloses:
The machine (1) according to claim 1, wherein a memory module (32) included in the processing unit (3) records one or more spatial references (M) for calculating the arrangement of the elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the limiting parameters being defined by arrangements of one or more of the elements relative to the references.	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a memory module that records one or more spatial references for calculating the arrangement of the elements in order to ensure that the actuators properly control movements of the moving elements within the limiting spatial parameters within the operating environment.

With respect to Claim 12, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 11 which are incorporated herein by reference.   With respect to Claim 12, Pillar et al discloses:
The machine (1) according to claim 11, wherein at least one spatial reference (M) is a central axis of the machine (1) and a spatial constraint of at least one parameter is the parallelism between an axis of the apparatus (13) and the central axis of the machine (1).  (See Pars. 0008, 0138-0144; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have at least one spatial reference be the central axis of the machine and a spatial constraint be the parallelism between an axis of the apparatus and the central axis of the machine in order to ensure that the actuators properly control movements of the moving elements within the limiting spatial constraints between the machine and the apparatus within the operating environment.

With respect to Claim 13, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 13, Pillar et al discloses:
The machine (1) according to claim 1, at least one spatial constraint is a predetermined angle between an axis of the apparatus (13) and a central axis of the machine (1).  (See Pars. 0008, 0138-0144, 0159, 0176; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a spatial constraint be a predetermined angle between an axis of the apparatus and a central axis of the machine in order to ensure that the actuators properly control movements of the moving elements within the limiting spatial constraints between the machine and the apparatus within the operating environment.

With respect to independent Claim 14, Merlo discloses the limitations of independent claim 14 as follows:
A method for controlling moving elements (10, 11, 13) of a self-propelled operating machine according to claim 1, comprising the following steps:	(See Rejection of Claim 1) 
acquiring one or more limiting parameters as a function of said spatial constraints for the movements of the moving elements (10, 11, 13);(See Pillar et al: Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
automatically adjusting the operation of the moving elements (10, 11, 13) as a function of the spatial limiting parameters.  (See Pillar et al: Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)

With respect to independent Claim 15, Merlo discloses the limitations of independent claim 15 as follows:
A computer program which, running on electronic processing means, actuates a method for controlling a self-propelled operating machine, said machine (1) being a rotary telescopic telehandler (1), said telehandler (1) comprising moving elements (10, 11, 13), said moving elements (10, 11, 13) comprising a rotary platform (11), a telescopic lifting arm (10) and an apparatus (13) which is mounted at a distal end of the lifting arm (10), the lifting arm (10) and a driver’s cab (12) being mounted on the rotary platform (11), the telehandler (1) being equipped with a plurality of actuators (20, 21, 22, 23) effective to actuate movements of the moving elements (10, 11, 13); 	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators)
Merlo, however, does not disclose the limitations related to having a processor with a control system with a processing unit configured to produce control signals to regulate operation of the moving elements of the operating machine.   With respect to those limitations, Pillar et al teaches the following:
the telehandler (1) further comprising a control system which includes a processing unit (3) which comprises a control module (31) configured for producing control signals effective to regulate the operation of the actuators (20, 21, 22, 23) on the basis of one or more spatial limiting parameters; 	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
at least one of the limiting parameters being a function of spatial constraints for the movements of the moving elements;	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
wherein the control module (31) is configured for producing control signals effective to (A) prevent movement of the lifting arm (10) or the apparatus (13) into one or more preselected locations in a surrounding space, (B) prevent the lifting arm (10) and the apparatus (13) from being extended or retracted or moved to one or more preselected locations where there can be an interference with an element of the surrounding environment, or (C) control the movement of the apparatus (13) so that it returns repetitively to a same location or same starting or ending point, the method comprising the following steps:	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
acquiring one or more limiting parameters as a function of said spatial constraints for the movements of the moving elements (10, 11, 13);	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
automatically adjusting the operation of the moving elements (10, 11, 13) as a function of the spatial limiting parameters.	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to have a control system with a processing unit configured to produce control signals to regulate operation of the moving elements of the operating machine to improve the overall efficiency of the system by using a processor to control the operation instead of a human operator.  A person with skill in the art would be motivated to incorporate the teachings of Pillar et al because they are a known work in the same field of endeavor (ie, employing a control system with a processing unit configured to produce control signals to regulate operation of a telescopic telehandler) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 16, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 14, Merlo discloses:
The machine (1) according to claim 1, wherein the apparatus (13) is a loading apparatus which is effective for lifting or moving a load.	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus), 40,54,72(actuators) 

With respect to Claim 17, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 17, Merlo discloses:
The machine (1) according to claim 1, wherein the apparatus (13) is an apparatus selected from the group consisting of a fork, a cage, a lateral transfer unit, a winch and a gripper.	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus-forks), 40,54,72(actuators) 

With respect to Claim 18, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 18, Pillar et al disclose as follows:
The machine (1) according to claim 1, wherein the control system is programmed to control the movement of the lifting arm (10) so that the lifting arm (10) can move left or right, up or down, and extend forward or retract backwards, all the while the apparatus (13) following a path which does not extend beyond a preselected boundary. (See Pars. 0008, 0138-0144, 0159, 0176; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to control the movement of the lifting arm so that the lifting arm can move left or right, up or down, and extend forward or retract backwards in order to ensure that the lifting arm only moves within the limiting spatial constraints that form a preselected boundary within the operating environment.

With respect to Claim 19, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Pillar et al disclose as follows:
The machine (1) according to claim 18, wherein the preselected boundary includes a boundary (a) which is defined by a plane apart from the telehandler (1) or (b) which extends parallel to a longitudinal axis of the telehandler (1). (See Pars. 0008, 0138-0144, 0159, 0176; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to control the movement of the lifting arm so that the lifting arm can move left or right, up or down, and extend forward or retract backwards in order to ensure that the lifting arm only moves within the limiting spatial constraints that form a preselected boundary between the telehandler and other structures within the operating environment.

With respect to Claim 20, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 20, Merlo discloses:
The machine (1) according to claim 1, wherein the apparatus (13) is a fork and wherein the control system is programmed to move the fork repetitively to the same location or same starting or ending point.	(See Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus-forks), 40,54,72(actuators)

With respect to Claim 21, which ultimately depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 and Claim 20 which are incorporated herein by reference.   With respect to Claim 21, Merlo discloses:
The machine (1) according to claim 20, wherein the control system is programmed to move the fork to pick up a pallet at the starting point or deposit a pallet at the ending point.  (See Col. 1, Lines 4-12; Col. 2, Lines 1-11; Col. 2, Lines 18-29; Col. 2, Lines 55-68 Figs. 1-6; Ref. Numerals 10(telehandler), 18(rotary platform), 20(driver's cab), 38(telescopic lifting arm), 50(apparatus-forks), 40,54,72(actuators), “load”(pallet—not shown)		

With respect to Claim 22, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 22, Pillar et al discloses:
The machine (1) according to claim 1, wherein the element of the surrounding environment is selected from the group consisting of a wall of a building, a piece of equipment, a crane, a telehandler, a person and a car.  (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0151, 0152, 0155-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 616a,616b(operator interface), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to control the movement of the elements in order to ensure that the elements when moving avoid contacting objects and structures within the surrounding environment.

With respect to Claim 23, which depends from independent claim 1, Merlo and Pillar et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 23, Pillar et al discloses:
The machine (1) according to claim 1, wherein the control module (31) is configured for producing control signals effective to control the movement of the apparatus (13) so that it returns repetitively to a same location or same starting or ending point.  (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Merlo with the teachings of Pillar et al to produce control signals effective to control the movement of the apparatus so that it returns repetitively to a same location or same starting or ending point in order to ensure that the apparatus does not interact with other structures or obstructions within the surrounding environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 8, 2022